_,   :.                                                    ~-61




          IIon.Jock C. Altema           opfnfon HO. v-64
          County Attorney
          Johnson Counts                Rek     Psraentege of ffnes
          Cleburnc, Texas                       payable to County
                                                Attorneys 4ad Coa-
          Deer    MP.   Alter4ss:               atstbles    Q

                         Yew? mcent   request   ~QP   an opinfon is ei3
          fOllovrrB
                       "lo IS the County Attopneyss
                  offfoe entitled to a peraentege of
                  fines paid to the Stat4 or County
                  in crfeinsl ~8804 OVOP and above
                  the #lo,00 e.llowedthe Attorneys4
                  offfoe fn the bfll of court ooet@
                  and if 80 10 vhet r8euQt%
                         "2. What pePoenteg4 of r fill4
                  colleated fn the County Court by a
                  non-selarfed            rrhouPd bs~psld
                                4onrrtrbY.e
                  to the OonntPble by the County Clepk,
                  and vbmt oenrtftutom ~0Pleetiug e fine?
                  Doee 8 fins easessad ou e plea of
                  guilty ia ths Coun,tyOswt    constitute
                  collectfng e fina by the Oonstoblet"
                    With rsfereme  to youp ffrat qu44tioa,           Ar-
          tiole 950, Code of"C~mfnel Pmaedupe, povldes             44
          ?OllovSi
                        "The distrf0t OP county 0ttOPn4F
                  shell be entftP4d to ten per cP4ntof
                  all fines, forfeitures oP moneys Ool-
                  lect4d for the Stat4 OP county, upon
                  judgment8 recovered bg hfm; end the
                  clepk of the court in whreh seid judg-
                  ments BYJOrendered shell be entitled
                  to ffve pep aent of the amount collsct-
                  ed e"
                    The stetute quoted is plain, (fleerend WI-
          eabiguous. It specifically provides thet e District
    Ibn. Yeck 0. Al&ems      - Page 2, Opinion lT0.V-64




                                                          .




              (8)        8 Consteble, who is am+-
                    KhBrcb
         pefisetedon a fee basis , oollecta a floe
.        assessed against a defendant upon eotw~o-
         tFon in the county court, what pbrcentege
         Q$’the fFns,is he entitled to PeGbLve 4~4~
         the County Chetik?

                             aonstltutel 0el’lectizIg
                                                    0

              (a) Does 8 fine assessed on 8 pl@a,
         of guilty constitute colleoting 8 Pine?
              Artfale 951, d.C.Pc, reads as folloVsf
Eon. Jack C. Altaras - Page 3, Opinion Bo. V-64


            "The Sheriff or other officer,  ex-
       cept a Justlce of the Peeoe or his alerk,
       who collects money for the State or county,
       except jury fees, under any provision of
       this Code, shall be entitled to retain five
       per cent thereof when collected."
                The ansver to each of the above questfous is
as   f0ii0ws:

            (a) When a Constable, compensated on a fee
basis, actually collects a fine in instsnces vhere he
fs authorized by law to do so, he fs entitled to five
(5.6)per cent of the amount collected, otherwise he
Is not entitled to any commission whatsoever.     If the
fine is paid by the defendant to the,Countg Clerk, the
Cotitsble does not collect ft end, therefore, he would
not be entitled to any commission on the ,fine collect-
ed by the County Clerk. The commission allowed to a
Sheriff or Constable under the provisions of Article
951, supra,   Is for collecting the money due the State
or oouuty and is to compensate him for his services In
making the collection. If the service is not render-
ed, he cannot collect any commission because he did
not render any service. This rule also applFes to
the collection of sll fees alloved county end precinct
officers. (Art. 365, P.C.)
           (b) A fine Is not collected within the meea-
ing of Article 951 until the amount thereof has been
ye;; ;, money to some officer authorized by law to col-
        D Such officer collecting the fine must account
for the ssme and otherwise comply with the provisions
of Articles 944-949. C.G P. Your attention Is also iu-
vited to Articlei ?82-791, 917~920, C.C.P., and Art&ale
781.9, 1019 and 1027, V.C.C.P.
          (c) In view of the foregoing, it is apparent
that your third question should be snawered in the nag-
stive.
          In furtherance of this discussion on c0IpIp1s-
sions allowed officers, we refer you to Article 9340,
Vernon's Penal Code. Section 9 thereof provides as
follovs:
            "All moneys collected under the pro-
       tislons of this Act, or because of fines
       paid for violrtlon of the oommercfal fish-
                  3. A t!ounty Attsmey Is bntttlr& t4
            ten (lO$) per cent of 011 fine4 coll4ated
            for the St@ te 1) 0 ounty upoa ,lMgmeats r4-
            coverod by him         9550, C.C.$.), I.0a@-
            dition to the fee alloverd him in r4pZWs4t%t-
            In& the Rate in miadeaeenor ceses.      If? CytB-
            pensated   ah (L arlslrg    @#j~$r, ~suc,htee@ w#r;
            be depoaltbaftn bhb Qffic4rsr   $;airm fund
            pw?su4nt to Arti     3$12rr V.b.CbB. IP OD
            a fee baeis, 8UCh fee4 meg be retained end
            accounted for ih conformity with law.




    :   .
                  *.                               :
.
                       ,.’         :.

                                         ‘.
                                               ;       ‘.
Hon.   Jaok C. Altams       - Page   5,   Opinion     Ho. V-64


       amount     thereof  hes been paid in Money to
       some officer      authorized  by law to col-
       lect it.
             5. A fine assessed upon a plea of
       guilty doss not constitute the collection
       of' a fine within the meaning of Articla
       951,     C.C.P.

                                 Ver7     trulJ     yours
                             ATTOm        GElfERALOF TBZAS


                             By ?izs!w~              Assistant

BWtdja:lh